In an action to recover damages for libel and slander, plaintiff and defendants appeal from two orders dated October 24, 1944, and December 1, 1944, respectively, granting in part and denying in part'motions made by defendants to dismiss the three causes of action pleaded in the amended complaint. Orders modified on the law as follows: (1) by striking from the order of October 24,1944, all that part of the third ordering paragraph following the words “ hereby is ” and inserting in lieu thereof the words “ granted and the third cause of action be and the same hereby is dismissed on the ground that it appears upon the face of said third cause of action that it does not state facts sufficient to constitute a cause of action against said defendant; and it is further,” and by striking out the fourth ordering paragraph; and (2) by striking from the second ordering paragraph of the order of December 1, 1944, the word “ denied ” and inserting in lieu thereof the word “ granted.” As so modified, the orders insofar as appealed from are affirmed, with one bill of ten dollars costs and disbursements to respondents-appellants. The first two causes *1070of action were properly held insufficient by the Special Term. The third.cause of action should be dismissed. The statements alleged therein do not affect plaintiff in his business, trade or profession and are not slanderous. Carswell, Acting P. J., Johnston, Adel, Lewis and Aldrich, JJ., concur.